TO BE PUBLISHED

               jupttmr (!fourf of tirurLI·1tttt~l1. n/&                        n
                              2016-SC-000338-KB                   Li Li \I_J ~ lb
                                                            0 'lr~1ol~h[the plaintiff]." Subsequently, the Sanfords made repeated attempts to contact

Sparks to no avail. Despite their efforts, the Sanfords have not had contact

with Sparks since October 2015, and have been unable to retrieve their file·

which remains in Sparks's possession. ·

      In January 2016, Marion Sanford filed a bar complaint with the KBA.

The KBA forwarded that complaint to Sparks by certified mail. While that

correspondence was received and signed for by Sparks, he declined to answer

the complaint or provide any information to the KBA. In March 2016, the

Inquiry Commission ("Commission") initiated a complaint against Sparks

alleging the following violations: (1) Supreme Court Rule (SCR) 3.130-l .4(a)(4)

(Communication) for failing to respond to his clients' request for information;

(2) SCR 3.130-1.16(d) (Declining or Terminating Representation) for failing to

return the client paperwork, abandoning the client, and failing to properly

withdraw from the case, upon termination of the representation; and (3) SCR

3.130-8. l(b) (Bar Admission and Disciplinary Matters) for failing to respond to

a lawful demand for i!).formation from an admissions or disciplinary authority.

The Commission's charge was forwarded to Sparks in March 2016 by certified

mail. While Sparks acknowledged receipt of the charge, he declined to

respond.

      Due to Sparks's failure to respond, the Commission submitted the

matter to the Board of Governors under SCR 3.210. Following a discussion of

the charges, eighteen members of the Board voted on Sparks's charges and

unanimously found Sparks guilty of each charge. After considering the .

                                        2
relevant authorities and Sparks's prior disciplinary history, the Board

unanimously recommended that he be suspended for one-hundred-eighty-one

(181) days, be referred to KYLAP, and be required to pay costs. Previously, in

February 2016, Sparks was suspended from the practice of law for one-

hundred-eighty-one (181) days, with sixty-one (61) days to serve and the

balance probated for two years, with conditions. Kentucky Bar Ass'n v. Sparks,

480 S.W.3d 278 (Ky. 2016). By a vote of twelve to six, the Board recommended

that Sparks's suspension run consecutive to his prior discipline.

      Having reviewed the record, we agree that the Board reached the

appropriate conclusions as to Sparks's guilt. Sparks has not filed a notice with

this Court to review the Board's decision, and we do not elect to review the

decision of the Board under SCR 3.370(8). The decision of the Board is hereby

adopted under SCR 3.370(10).

      For the foregoing reasons, it is hereby ORDERED:

      1. David Thomas Sparks, is found guilty of violating SCR 3.130-l .4(a)(4);

SCR 3.130-1.16(d); and (3) SCR 3.130-8.l(b).

      2. Sparks is suspended from the practice of law for one-hundred-eighty-

one ( 181) days to run consecutive to the 181-day suspension ordered by this

Court on February 18, 2016. Should Sparks, thereafter, seek to have his

license restored, he must be processed by the Character and Fitness

Committee.

      3. Sparks will submit to an evaluation by KYLAP and successfully

complete any resulting course of recommended treatment.

                                       3
      4. Sparks will notify all necessary courts and clients of his one-hundred-

eighty-one (181) day suspension in accordance with SCR 3.390(b). Those

notifications will be made by letter placed in the United States mail within ten

(10) days from the date of this Opinion and qrder. Sparks will also

simultaneously provide a copy of all such letters to the Office of Bar Counsel.

Also, to the extent possible, Sparks will cancel and cease any advertising

activities in which he is engaged.

      5. As stated in SCR 3.390(a), this order will take effect on the 10th day

following its entry. Sparks is instructed to promptly take all reasonable steps

to protect the interests of his clients.

      6. Pursuant to SCR 3.390, Sparks will not, during the term of

suspension, accept new clients or collect unearned fees.

      7. Pursuant to SCR 3.450, Sparks is ordered to pay all costs associated

with this disciplinary proceeding, in the amount of $229.13, for which

execution may issue from this Court upon finality of this Opinion and Order.

      All sitting. All concur.

      ENTERED: September 22, 2016.




                                           4